Exhibit 10.5

PARAGON OFFSHORE PLC

2014 EMPLOYEE OMNIBUS INCENTIVE PLAN



--------------------------------------------------------------------------------

PARAGON OFFSHORE PLC

2014 EMPLOYEE OMNIBUS INCENTIVE PLAN

1. Plan. Paragon Offshore Limited, a company organized under the laws of England
and Wales (as predecessor to Paragon Offshore plc, a company organized under the
laws of England and Wales) (the “Company”), established this Paragon Offshore
plc 2014 Employee Omnibus Incentive Plan (this “Plan”), to be effective as of
August 1, 2014 (the “Effective Date”); provided that this Plan has received the
requisite shareholder approval.

2. Purpose. This Plan is designed to attract and retain employees of the Company
and its subsidiaries, to encourage the sense of proprietorship of such employees
and to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries. These objectives are to
be accomplished by making awards under this Plan and thereby providing such
employees with a proprietary interest in the growth and performance of the
Company and its subsidiaries. The Plan is therefore being adopted as of the
Effective Date as an employees’ share scheme for the purposes of Section 1166 of
the UK Companies Act 2006.

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“2012 PVRSU Grant” has the meaning set forth in Paragraph 8(b)(iii).

“Authorized Officer” means the Chief Executive Officer or the senior human
resources officer of the Company (or any other senior officer of the Company to
whom any of such individuals shall delegate the authority to execute any Award
Agreement).

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions and limitations as the Committee may establish in
accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made available but not executed. Any Participant who is granted an Award and
who does not affirmatively and in writing reject the applicable Award and Award
Agreement shall be deemed to have accepted the terms of Award as embodied in the
Award Agreement.

“Board” means the Board of Directors of the Company.

“Cancelled Award” has the meaning set forth in Paragraph 8(b)(i).

“Cash Award” means an Award denominated in cash.

 

1



--------------------------------------------------------------------------------

“Change in Control” means a Change in Control as defined in Attachment A to this
Plan.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

“Company” means Paragon Offshore plc, a company organized under the laws of
England and Wales, and, when applicable, its predecessor, Paragon Offshore
Limited, a company organized under the laws of England and Wales.

“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or an Outside Director.

“Covered Employee” means any Employee who is or may be a “covered employee,” as
defined in Section 162(m) of the Code.

“Disability” means, with respect to an Employee, a medically determinable
physical or mental impairment that entitles the Employee to benefits under the
Company’s long-term disability plan, as may be in effect from time to time, as
determined by the plan administrator of the long-term disability plan.
Notwithstanding the foregoing, if an Award is subject to Section 409A of the
Code, the definition of Disability shall conform to the requirements of Treasury
Regulation § 1.409A-3(i)(4)(i) to the extent necessary to avoid the imposition
of any tax by such Section 409A of the Code.

“Distribution” means the Distribution as defined in the Employee Matters
Agreement.

“Distribution Date” means the Distribution Date as defined in the Employee
Matters Agreement.

“Dividend Equivalents” means, in the case of an Award comprising Restricted
Stock Units or Performance Units, an amount equal to all dividends and other
distributions (or the economic equivalent thereof (excluding, unless the
Committee determines otherwise special dividends)) that are payable to
shareholders of record in respect of the relevant record dates that occur during
the Restriction Period or performance period, as applicable, on a like number of
Shares that are subject to the Award.

“EMA Award” means an Award granted to a Transferred Employee pursuant to
Paragraph 8(b).

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee following such date of
agreement.

 

2



--------------------------------------------------------------------------------

“Employee Matters Agreement” means the Employee Matters Agreement between Noble
Corporation, a company organized under the laws of the Cayman Islands and the
Company to be entered into prior to the time of the Company’s separation from
Noble Corporation plc, a public limited company incorporated under the laws of
England and Wales.

“Employee Trust” means any employee benefit trust established for the benefit of
most or all of the employees or former employees of the Company or its
Subsidiaries or certain of their relatives.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Shares, as applicable, under the terms of an Award.

“Fair Market Value” of a Share means, as of a particular date,

 

  (1) if Shares are then listed on a national securities exchange, the closing
sales price per Share on the consolidated transaction reporting system for the
principal national securities exchange on which Shares are listed on that date,
or, if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported,

 

  (2) if the Shares are not so listed, the average of the closing bid and asked
price on that date, or, if there are no quotations available for such date, on
the last preceding date on which such quotations shall be available, as reported
by an inter-dealer quotation system,

 

  (3) if Shares are not publicly traded, the most recent value determined by an
independent appraiser appointed by the Committee for such purpose, or

 

  (4) if none of the above are applicable, the fair market value of a Share as
determined in good faith by the Committee.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

“Incentive Stock Option” means an Option that is designated as such in the
applicable Award Agreement and intended to comply with the requirements set
forth in Section 422 of the Code.

“Noble” means Noble Corporation plc, a public limited company organized under
the laws of England and Wales.

“Noble Award” means an Award granted pursuant to the Noble Plan.

“Noble Plan” means the Noble Corporation 1991 Stock Option and Restricted Stock
Plan.

 

3



--------------------------------------------------------------------------------

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Section 422 of the Code.

“Option” means a right to purchase a specified number of Shares at a specified
Exercise Price, which is either an Incentive Stock Option or a Nonqualified
Stock Option.

“Outside Director” means an individual serving as a member of the Board who is
not an Employee or a Consultant.

“Participant” means an Employee to whom an Award has been made under this Plan.

“Performance Award” means an Award made pursuant to this Plan to a Participant,
which award is subject to the attainment of one or more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one Share or equivalent value in cash, the value of which at the
time it is settled is determined as a function of the extent to which
established performance criteria have been satisfied.

“Performance Unit Award” means an Award in the form of Performance Units.

“Plan” means this Paragon Offshore plc 2014 Employee Omnibus Incentive Plan, as
such plan may be amended from time to time.

“Plan Quarter” means each three-month period ending on
March 31, June 30, September 30 and December 31 of each Plan Year.

“Plan Year” means the calendar year.

“Qualified Performance Awards” has the meaning set forth in Paragraph
8(a)(vii)(B).

“Restricted Stock” means Shares allotted and issued or transferred pursuant to
Paragraph 8 that are restricted or subject to forfeiture provisions.

“Restricted Stock Award” means an Award in the form of Restricted Stock.

“Restricted Stock Unit” means a unit that provides for the allotment and
issuance, transfer, or delivery of one Share or equivalent value in cash upon
the satisfaction of the terms, conditions, and restrictions applicable to such
Restricted Stock Unit.

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

 

4



--------------------------------------------------------------------------------

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.

“Retirement” means the termination of an employee’s employment with the Company
or a Subsidiary for any reason (other than death, Disability or termination on
account of fraud, dishonesty or other acts detrimental to the interests of the
Company or a Subsidiary) on or after the date as of which the sum of such
employee’s age and the number of such employee’s years of continuous service
with the Company and its Subsidiaries (including continuous service with a
predecessor employer that is taken into account pursuant to an acquisition or
other transaction agreement) equals or exceeds 60.

“Share” means one registered share of the Company, or any stock or other
security hereafter allotted and issued or which may be allotted and issuable in
substitution or exchange for a Share.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or by allotment and issuance, transfer, or delivery of Shares, equal to the
excess of the Fair Market Value of a specified number of Shares on the date the
right is exercised over a specified Exercise Price.

“Stock Award” means an Award in the form of Shares, including a Restricted Stock
Award, a Restricted Stock Unit Award, a Performance Unit Award that may be
settled in Shares, or an Award of unrestricted Shares, but excluding Options and
SARs.

“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation that have the right to vote generally on matters submitted to a
vote of the shareholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly more than 50% of the
voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise), provided that in the case of any
entity that would otherwise fall within sub-paragraphs (1) or (2) of this
definition, it shall only be a “Subsidiary” if it is also a “subsidiary” within
the meaning of Section 1159 of the UK Companies Act 2006.

“Transferred Employee” means a Transferred Employee as defined in the Employee
Matters Agreement.

“Trustee” means the trustee or trustees for the time being of any Employee
Trust.

4. Eligibility.

(a) Employees. All Employees are eligible for Awards under this Plan, provided,
however, that if the Committee makes an Award to an individual whom it expects
to become an Employee following the Grant Date of such Award, such Award shall
be subject to (among other terms and conditions) the individual actually
becoming an Employee.

 

5



--------------------------------------------------------------------------------

(b) Consultants. No Consultants are eligible for Awards under this Plan.

(c) Outside Directors. No Outside Directors are eligible for Awards under this
Plan

(d) The Committee or the Board, as applicable, shall determine the type or types
of Awards to be made under this Plan and shall designate from time to time the
Employees who are to be granted Awards under this Plan.

(e) Transferred Employees shall receive EMA Awards pursuant to Paragraph 8(b).

5. Shares Available for Awards.

(a) Available Shares. Subject to the provisions of Paragraph 14 hereof, the
maximum number of Shares that may be allotted and issued, transferred, or
delivered pursuant to Awards under this Plan (including rights or Options that
may be exercised for or settled in Shares) shall equal 10% of the Shares issued
and outstanding immediately following the completion of the Distribution (the
“Maximum Share Limit”), all of which shall be available for Incentive Stock
Options. Each Share subject to an Award granted under this Plan shall be counted
against the Maximum Share Limit as 1 Share. Shares available under the Plan may
be unissued Shares from the Company’s authorized or conditional share capital,
Shares held in treasury by the Company or one or more subsidiaries of the
Company, or Shares acquired by or allotted and issued or gifted to the Trustees.

Awards settled in cash shall not reduce the Maximum Share Limit under the Plan.
If an Award expires or is terminated, cancelled or forfeited, the Shares
associated with the expired, terminated, cancelled or forfeited Awards shall
again be available for Awards under the Plan, and the Maximum Share Limit shall
be increased by the same amount as such shares were counted against the Maximum
Share Limit. The following Shares shall not become available again for allotment
and issuance, transfer, or delivery under the Plan:

 

  (i) Shares that are tendered or surrendered, or to which the right to require
the Company to allot and issue, transfer or deliver Shares is forfeited or
surrendered, in payment of the option price of an Option, or withheld or
delivered, or to which the right to require the Company to allot and issue,
transfer or deliver Shares is forfeited or surrendered, to satisfy withholding
obligations; and

 

  (ii) Shares underlying a free-standing grant of an SAR, to the extent the
number of such Shares exceeds the number of Shares actually allotted and issued,
transferred, or delivered upon exercise or settlement of such SAR.

No account shall be taken of any rights to subscribe for Shares granted to a
Trustee to the extent that the rights are granted solely to enable the Trustee
to satisfy grants or awards that have already been taken into account for the
purposes of this paragraph (a) (i.e., so as to avoid double counting).

 

6



--------------------------------------------------------------------------------

The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustment if the number of Shares actually
delivered differs from the number of Shares previously counted in connection
with an Award.

The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that Shares are available for allotment and issuance, transfer, or
delivery pursuant to Awards.

(b) Limitations. Notwithstanding anything to the contrary contained in this
Plan, the following limitations shall apply to any Awards made hereunder:

 

  (i) No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable for more than 3,000,000 Shares;

 

  (ii) No Employee may be granted during any calendar year Stock Awards covering
or relating to more than 3,000,000 Shares (the limitation set forth in this
clause (ii), together with the limitation set forth in clause (i) above, being
hereinafter collectively referred to as the “Stock-Based Award Limitations”);
and

 

  (iii) No Employee may be granted during any calendar year (1) Cash Awards or
other Awards that may be settled solely in cash having a value determined on the
Grant Date in excess of $15,000,000.

6. Administration.

(a) Authority of the Committee. Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Shares; (ii) Awards may be granted
to individuals who are subject to Section 16(b) of the Exchange Act only if the
Committee is comprised solely of two or more “non-employee directors” as defined
in Securities and Exchange Commission Rule 16b-3 (as amended from time to time,
and any successor rule, regulation or statute fulfilling the same or similar
function); and (iii) any Award intended to qualify for the “performance-based
compensation” exception under Section 162(m) of the Code shall be granted only
if the Committee is comprised solely of two or more “outside directors” within
the meaning of Section 162(m) and regulations pursuant thereto. Subject to the
provisions hereof, the Committee shall have full and exclusive power and
authority to administer this Plan and to take all actions that are specifically
contemplated hereby or are necessary or appropriate in connection with the
administration hereof. The Committee shall also have full and exclusive power to
interpret this Plan and the Award Agreements thereunder and to adopt such rules,
regulations and guidelines for carrying out this Plan as it may deem necessary
or proper. Subject to Paragraph 6(c) hereof, the Committee may, in its

 

7



--------------------------------------------------------------------------------

discretion, (x) provide for the extension of the exercisability of an Award, or
(y) in the event of a Change in Control, death or termination of employment by
reason of Disability or Retirement, accelerate the vesting or exercisability of
an Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is, in either case,
(1) not adverse to the Participant to whom such Award was granted, (2) consented
to by such Participant or (3) authorized by Paragraph 14(c) hereof; provided,
however, that no such action shall permit the term of any Option to be greater
than 10 years from its Grant Date. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
Agreement in the manner and to the extent the Committee deems necessary or
desirable to further this Plan’s purposes. Any decision of the Committee in the
interpretation and administration of this Plan and the Award Agreements
thereunder shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned. Except as otherwise provided
herein, the Board shall have the same powers as the Committee to the extent the
Board administers the Plan or a portion thereof.

(b) Indemnity. No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Paragraph 7 of this Plan shall be liable for anything done or omitted to be
done by him, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his own willful misconduct or as expressly provided by statute.

(c) Prohibition on Repricing of Awards. Subject to the provisions of
Paragraph 14 hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company’s shareholders so as to (i) reduce
the Exercise Price of any outstanding Options or SARs or (ii) cancel any
outstanding Options or SARs in exchange for cash or other Awards, or Options or
SARs with an Exercise Price that is less than the Exercise Price of the original
Options or SARs.

7. Delegation. The Committee may delegate any of its duties under the Plan
(including, but not limited to, delegating by resolution to an Authorized
Officer the authority to grant Awards) to such agents as it may appoint from
time to time, to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under section
162(m) of the Code to fail to so qualify. Any such delegation hereunder shall
only be made to the extent permitted by applicable law.

8. Awards.

(a) Awards; Conditions. The Committee shall determine the type or types of
Awards to be made under this Plan and shall designate from time to time the
Employees who are to be the recipients of such Awards. Each Award shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee, in its sole discretion,
and, if required by the Committee, shall be signed by the Participant to whom
the Award is granted and by an Authorized Officer for and on behalf of the

 

8



--------------------------------------------------------------------------------

Company. Awards may consist of those listed in this Paragraph 8(a) and may be
granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other plan of the Company or any of its
Subsidiaries, including the plan of any acquired entity; provided, however,
that, except as contemplated in Paragraph 14 hereof, no Option or SAR may be
issued in exchange for the cancellation of an Option or SAR with a higher
Exercise Price nor may the Exercise Price of any Option or SAR be reduced. All
or part of an Award may be subject to conditions established by the Committee.

Upon the termination of employment by a Participant, any unexercised, unvested
or unpaid Awards shall be treated as set forth in the applicable Award Agreement
or in any other written agreement the Company has entered into with the
Participant, it being understood that the Committee may, in its sole and
absolute discretion, prescribe additional terms, conditions, restrictions and
limitations applicable to the Award, including without limitation rules
pertaining to the termination of employment (by reason of death, Disability, or
Retirement). All rights to exercise an Option and any SARs that relate to such
Option shall terminate six months after the date the Participant ceases to be
employed by at least one of the employers in the group of employers consisting
of the Company and its Subsidiaries (or the remaining term of the Option if
shorter), unless the Award Agreement or other written agreement provides
otherwise in connection with any termination of employment by reason of death,
Disability, or Retirement. Notwithstanding the foregoing, in the event of the
termination of employment of the Participant on account of fraud, dishonesty or
other acts detrimental to the interests of the Company or an affiliate, the
Option and any SARs that relate to such Option shall thereafter be null and void
for all purposes. Employment shall not be deemed to have ceased by reason of the
transfer of employment, without interruption of service, between or among the
Company and any of its Subsidiaries.

Except as otherwise provided in this Paragraph 8(a) or Paragraph 8(b), any Stock
Award or Cash Award that (a) is not a Performance Award shall have a minimum
Restriction Period of three years from the date of grant or (b) is a Performance
Award shall have a minimum performance period of one year from the date of
grant; provided, however, that (1) the Committee may provide for earlier vesting
upon an Employee’s termination of employment by reason of death, Disability,
Retirement, or Change in Control and (2) vesting of a Stock Award or Cash Award
may occur incrementally over the three-year Restriction Period. The foregoing
notwithstanding, 10% of the total number of Shares available for allotment and
issuance, transfer, or delivery under this Plan shall not be subject to the
minimum Restriction Period or performance period, as applicable, described in
the preceding sentence.

 

  (i)

Options. An Award may be in the form of an Option. An Option awarded pursuant to
this Plan may consist of either an Incentive Stock Option or a Nonqualified
Stock Option. The price at which Shares may be purchased upon the exercise of an
Option shall be not less than the Fair Market Value of the Shares on the Grant
Date; provided that in relation to an Option comprising the right to subscribe
for Shares, the price shall not be less than the nominal value of a Share. The
term of an Option shall not exceed 10 years from the Grant Date; provided that
the period during which an Option may be exercised may be extended by the
Committee or pursuant

 

9



--------------------------------------------------------------------------------

  to procedures of the Committee if the last day of such period occurs at a time
when the Company has imposed a prohibition on trading of the Company’s
securities in order to avoid violations of applicable Federal, state, local or
foreign law; provided further, that the period during which the Option may be
extended is not more than 30 days after the date on which such prohibition on
trading is terminated. Options may not include provisions that “reload” the
Option upon exercise. Subject to the foregoing provisions, the terms, conditions
and limitations applicable to any Option, including, but not limited to, the
term of any Option and the date or dates upon which the Option becomes vested
and exercisable, shall be determined by the Committee.

 

  (ii) Stock Appreciation Rights. An Award may be in the form of an SAR. The
Exercise Price for an SAR shall not be less than the Fair Market Value of the
Shares on the Grant Date; provided that in relation to an SAR comprising the
right to subscribe for Shares, the price shall not be less than the nominal
value of a Share. In relation to an SAR, an Award holder may be required by or
pursuant to procedures of the Committee, in its discretion, to pay the nominal
value of any Shares awarded hereunder, and the provisions of Paragraph 10
(relating to the payment of the Exercise Price of Options) shall apply to such
SAR mutatis mutandis in respect of any applicable payment of nominal value. The
holder of a tandem SAR may elect to exercise either the Option or the SAR, but
not both. The exercise period for an SAR shall extend no more than 10 years
after the Grant Date. SARs may not include provisions that “reload” the SAR upon
exercise. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any SAR, including, but not limited to, the term of
any SAR and the date or dates upon which the SAR becomes vested and exercisable,
shall be determined by the Committee.

 

  (iii) Stock Awards. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee,
and subject to the minimum Restriction Period and performance period
requirements (except as provided in Paragraph 8(b) or to the extent any such
Award is counted against the 10% of Shares as to which such requirements do not
apply) and any other applicable requirements described in this Paragraph 8(a)
hereof. In relation to a Stock Award, including an Award of Restricted Stock, or
an Award of unrestricted Shares, comprising a right to new issue Shares, an
Award holder may be required by or pursuant to procedures of the Committee, in
its discretion, to pay the nominal value of any Shares awarded hereunder, and
the provisions of Paragraph 10 (relating to the payment of the Exercise Price of
Options) shall apply to such Awards mutatis mutandis in respect of any
applicable payment of nominal value. To the extent otherwise, and subject to any
provision of any applicable law or regulation of any governmental authority or
any national securities exchange, there shall not be any purchase price charged
for any Stock Award under the Plan.

 

10



--------------------------------------------------------------------------------

  (iv) Restricted Stock Unit Awards. An Award may be in the form of a Restricted
Stock Unit Award. The terms, conditions and limitations applicable to a
Restricted Stock Unit Award, including, but not limited to, the Restriction
Period and the right to Dividend Equivalents, if any, shall be determined by the
Committee. Subject to the terms of this Plan, the Committee, in its sole
discretion, may settle Restricted Stock Units in the form of cash or by the
allotment and issuance, transfer or delivery of Shares (or in a combination
thereof) equal to the value of the vested Restricted Stock Units; provided,
however, that a Restricted Stock Unit Award that may be settled all or in part
by the allotment and issuance, transfer, or delivery of Shares shall be subject
to the minimum Restriction Period and performance period requirements (except as
provided in Paragraph 8(b) or to the extent any such Award is counted against
the 10% of Shares as to which such requirements do not apply) and any other
applicable requirements described in this Paragraph 8(a). In relation to an
award of Restricted Stock Units to be satisfied by the allotment and issuance,
transfer or delivery by the Company of Shares, an Award holder may be required
by or pursuant to procedures of the Committee, in its discretion, to pay the
nominal value of any Shares to be allotted and issued, transferred or delivered,
and the provisions of Paragraph 10 (relating to payment of the Exercise Price of
Options) shall apply to such Awards mutatis mutandis in respect of any
applicable payment of nominal value. To the extent otherwise, and subject to any
provision of any applicable law or regulation of any governmental authority or
any national securities exchange, there shall not be any purchase price charged
for any Restricted Stock Units award under the Plan.

 

  (v)

Performance Unit Awards. An Award may be in the form of a Performance Unit
Award. The terms, conditions and limitations applicable to a Performance Unit
Award, including, but not limited to, the Restriction Period and the right to
Dividend Equivalents, if any, shall be determined by the Committee. Each
Performance Unit shall have an initial value that is established by the
Committee on the Grant Date. Subject to the terms of this Plan, after the
applicable performance period has ended, the Participant shall be entitled to
receive settlement of the value and number of Performance Units earned by the
Participant over the performance period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
Settlement of earned Performance Units shall be as determined by the Committee
and as evidenced in an Award Agreement. Subject to the terms of this Plan, the
Committee, in its sole discretion, may settle earned Performance Units in the
form of cash or by the allotment and issuance, transfer or delivery of Shares
(or in a combination thereof) equal to the value of the earned Performance Units
as soon as practicable after the end of the performance

 

11



--------------------------------------------------------------------------------

  period and following the Committee’s determination of actual performance
against the performance measures and related goals established by the Committee;
provided, however, that a Performance Unit Award that may be settled all or in
part by the allotment and issuance, transfer, or delivery of Shares shall be
subject to the minimum Restriction Period and performance period requirements
(except as provided in Paragraph 8(b) or to the extent any such Award is counted
against the 10% of Shares as to which such requirements do not apply) and any
other applicable requirements described in this Paragraph 8(a). In relation to a
Performance Unit Award, an Award holder may be required by or pursuant to
procedures of the Committee, in its discretion, to pay the nominal value of any
Shares awarded hereunder, and the provisions of Paragraph 10 (relating to the
payment of the Exercise Price of Options) shall apply to such Performance Unit
Award mutatis mutandis in respect of any applicable payment of nominal value.

 

  (vi) Cash Awards. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee
in accordance with this Plan.

 

  (vii) Performance Awards. Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Award may be in the form
of a Performance Award. The terms, conditions and limitations applicable to an
Award that is a Performance Award shall be determined by the Committee. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.

 

  (A) Nonqualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code shall be based on achievement of such
Performance Goals and be subject to such terms, conditions and restrictions as
the Committee or its delegate shall determine.

 

  (B)

Qualified Performance Awards. Performance Awards granted to Employees under this
Plan that are intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code (“Qualified Performance Awards”) shall be paid,
vested or otherwise deliverable solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
prior to the earlier to occur of (1) 90 days after the commencement of the
period of

 

12



--------------------------------------------------------------------------------

  service to which the Performance Goal relates and (2) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. One or more of such goals may
apply to the Employee, one or more business units, divisions or sectors of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies. A Performance Goal shall include one
or more of the following:

 

  •   revenue and income measures (which include various revenue, gross margin,
income from operations, net income, net sales, earnings per share, earnings
before interest, taxes, depreciation and amortization (“EBITDA”), earnings
before interest and taxes (“EBIT”) and economic value added (“EVA”) measures;

 

  •   expense measures (which include various costs of goods sold, selling,
finding and development costs, operating and maintenance expenses, general and
administrative expenses and overhead costs measures);

 

  •   operating measures (which include various productivity, total costs,
operating income, funds from operations, cash from operations, after-tax
operating income, market share, margin, sales volumes, availability, commercial
capacity factor and total margin capture factor measures);

 

  •   cash flow measures (which include various net cash flow from operating
activities and working capital, adjusted cash flow and free cash flow measures);

 

  •   liquidity measures (which include various earnings before or after the
effect of certain items such as interest, taxes, depreciation and amortization
measures);

 

  •   leverage measures (which include various debt-to-equity ratio, gross debt
and net debt measures);

 

13



--------------------------------------------------------------------------------

  •   market measures (which include various market share, stock price, growth
measure, total shareholder return and market capitalization measures);

 

  •   return measures (which include various return on equity, return on assets
and return on invested capital measures);

 

  •   corporate value measures (which include various compliance, safety,
environmental and personnel measures); and

 

  •   other measures such as those relating to mergers, acquisitions,
dispositions, or similar transactions, or to customer satisfaction.

 

    

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered
Employees and the Committee in establishing such goals and interpreting this
Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
Qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. For this purpose, approved minutes of the Committee meeting in
which the certification is made shall be treated as such written certification.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Awards made pursuant to this Plan shall
be determined by the Committee. The Committee may provide in any such
Performance Award that any evaluation of performance may include or exclude any
of the following events that occurs during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and

 

14



--------------------------------------------------------------------------------

  restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year,
(f) acquisitions or divestitures, (g) foreign exchange gains and losses,
(h) unrealized gains and losses on energy derivatives, (i) settlement of hedging
activities, and (j) gains and losses from asset sales and emission and exchange
allowance sales.

 

  (C) Adjustment of Performance Awards. Awards that are intended to qualify as
Performance Awards may not be adjusted upward (such that the amount that would
otherwise be payable shall be increased). The Committee may retain the
discretion to adjust such Performance Awards downward (such that the amount that
would otherwise be payable shall be decreased), either on a formula or
discretionary basis or any combination, as the Committee determines.

(b) EMA Awards for Transferred Employees. As soon as practicable, with effect as
of the Distribution Date, the Committee shall grant EMA Awards to Transferred
Employees whose Noble Awards were cancelled (“Cancelled Awards”) pursuant to the
Employee Matters Agreement. EMA Awards shall be Restricted Stock Unit Awards,
and such Awards to any Transferred Employee may include Awards that are in the
form of Performance Awards, and in certain circumstances Cash Awards or Stock
Awards.

 

  (i) EMA Awards Generally. The number of Shares subject to a EMA Award granted
to a Transferred Employee shall be the number of shares of Noble Shares covered
by the related Noble Award that was cancelled as a Cancelled Award pursuant to
the Employee Matters Agreement, multiplied by the Paragon Price Ratio as defined
in the Employee Matters Agreement. Each such EMA Award shall vest on the date
that the related Cancelled Award would have vested and shall terminate under the
same circumstances that applied to the Cancelled Award, except that any
condition related to termination of a Participant’s employment with Noble or its
subsidiaries or related to a determination by the committee charged with
administration of the Noble Plan shall be based on an otherwise identical
condition related to the termination of a Participant’s employment with the
Company or a determination by the Committee under this Plan, respectively. The
minimum Restriction Period shall not apply to EMA Awards, and such Awards shall
not count against the 10% of Shares as to which such requirements do not apply.
If dividend equivalent rights under the Noble Plan extended to the Cancelled
Award, then Dividend Equivalent Rights under this Plan shall be extended to the
EMA Awards. If different vesting dates or other terms or conditions apply to
different classes of Cancelled Awards, the foregoing provisions shall apply
separately to each such class.

 

15



--------------------------------------------------------------------------------

  (ii) EMA Performance Awards. Except as otherwise provided in subparagraph
(iii), the EMA Award with respect to the portion of a Noble Award that was a
Performance Award under the Noble Plan and was cancelled as a Cancelled Award
under the Employee Matters Agreement shall be subject to the provisions of
subparagraph (i) as modified by this subparagraph (ii). Any condition relating
to a performance goal established under the Noble Plan shall be replaced by a
Performance Goal under this Plan established by the Committee in its discretion.
Such Performance Goal shall generally meet the requirements of Paragraph
8(a)(vii), except that requirement for a minimum performance period of one year
shall not apply; provided that the performance period will end no earlier than
the date the performance period would have ended under the Cancelled Award.

 

  (iii) 2012 PVRSU Grant. In the case of an EMA Award in respect of a 2012
Performance Vested Restricted Stock Unit grant under the Noble Plan (“2012 PVRSU
Grant”), a bonus, if earned, shall be payable by Paragon with respect the
portion of such 2012 PVRSU Grant that was cancelled as a Cancelled Award under
the Employee Matters Agreement. If earned, the amount of such bonus shall equal
the value of the Noble ordinary shares that would have otherwise been issued
with respect to the cancelled portion of such 2012 PVRSU Grant, if the cancelled
portion had remained in effect. The form of the bonus may, in the Committee’s
discretion, be paid in cash or Shares. The bonus shall be earned if Noble
satisfies the performance metrics that apply to its 2012 PVRSU Grants.

 

  (iv) Dividend Equivalent Matters. To the extent a dividend equivalent payment
would have otherwise been paid by Noble after the Distribution Date for the
third quarter of 2014 with respect to a Cancelled Award had such Cancelled Award
remained in effect, a Cash Award that may or may not be subject to an Award
Agreement shall be provided to the Transferred Employee who held such Cancelled
Award. To the extent the Cancelled Award relates to a 2012 PVRSU Grant, the
foregoing shall also apply to the dividend equivalent payment that would have
otherwise been paid by Noble after the Distribution Date for the fourth quarter
of 2014 with respect to such Cancelled Award had such Cancelled Award remained
in effect. The amount of the Cash Award shall equal the dividend equivalent
payment that would have otherwise been paid by Noble with respect to such
Cancelled Award, and shall be paid on or about the time the dividend equivalent
payment would have otherwise been made by Noble had such Cancelled Award
remained in effect.

 

16



--------------------------------------------------------------------------------

  (v) Interpretation. This Paragraph 8(b) is intended to provide for compliance
with the Company’s obligations with respect to outstanding Noble Awards as set
forth in the Employee Matters Agreement and shall, to the extent possible, be
interpreted in a manner consistent with that intention. Notwithstanding the
defined terms herein, the defined terms relating to the EMA Awards shall be
those terms set forth in the Noble Plan, (which terms are incorporated by
reference) at the time the EMA Awards are established, it being understood that
such terms shall when applicable and when appropriate relate to the Company
rather than Noble.

9. Award Payment; Dividends and Dividend Equivalents.

(a) General. Payment of Awards by the Company (or Trustee, as applicable) may be
made in the form of cash or by the allotment and issuance, transfer of delivery
of Shares (in book-entry or certificated form), or a combination thereof, and
may include such restrictions as the Committee shall determine, including, but
not limited to, in the case of Shares, restrictions on transfer and forfeiture
provisions. For a Restricted Stock Award, the certificates evidencing the shares
of such Restricted Stock (to the extent that such shares are so evidenced) shall
contain appropriate legends and restrictions that describe the terms and
conditions of the restrictions applicable thereto. For a Restricted Stock Unit
Award that may be settled by the allotment and issuance, transfer or delivery of
Shares, the Restricted Stock Units shall be evidenced by book entry registration
or in such other manner as the Committee may determine.

(b) Dividends and Dividend Equivalents. Rights to (1) dividends will be extended
to and made part of any Restricted Stock Award and (2) Dividend Equivalents may
be extended to and made part of any Restricted Stock Unit Award and Performance
Unit Award, subject in each case to such terms, conditions and restrictions as
the Committee may establish as set forth in the Award Agreement thereto.
Dividends and/or Dividend Equivalents shall not be made part of any Options or
SARs.

10. Option Exercise. The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may purchase such shares by means of surrendering,
or otherwise forfeiting or surrendering the right to require the Company to
allot and issue, transfer, or deliver Shares with respect to which the Option is
being exercised, or tendering Shares, valued at Fair Market Value on the date of
exercise, or any combination of the foregoing methods, or otherwise entering
into arrangements to pay the Exercise Price in a form acceptable to the Company.
The Committee, in its sole discretion, shall determine acceptable methods for
Participants to tender Shares, including tender by attestation of shares held by
a broker. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Shares issuable pursuant to an Award (including cashless exercise procedures
approved by the Committee involving a broker or dealer approved by the
Committee). The Committee may adopt additional rules and procedures regarding
the exercise of Options from time to time, provided that such rules and
procedures are not inconsistent with the provisions of this Paragraph 10.

 

17



--------------------------------------------------------------------------------

11. Taxes. The Company shall have the right to require payment of applicable
taxes, social security obligations and pension plan obligations (or similar
charges) as a condition to settlement of any Award. The amount determined by the
Committee to be due upon the grant or vesting of any Award, or at any other
applicable time, shall be paid in full at the time of exercise in cash or, if
permitted by the Committee and elected by the Participant, the Participant may
arrange for such payment by means of surrendering, or otherwise forfeiting or
surrendering the right to require the Company to allot and issue, transfer, or
deliver Shares with respect to the Award, or tendering Shares, valued at Fair
Market Value on the date of exercise, or any combination of the foregoing
methods, or otherwise entering into arrangements to pay the withholding amount
in a form acceptable to the Company. The Committee may take or require such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes and other charges; provided, however,
that the number of Shares a Participant surrenders, or as to which a Participant
otherwise forfeits or surrenders the right to require the Company to allot and
issue, transfer, or deliver Shares, must equal in Fair Market Value no more than
the required minimum withholding taxes. If Shares subject to the Award are used
as set forth above to satisfy tax or other withholding, such shares shall be
valued based on the Fair Market Value on the date as of which the amount tax
withholding is determined. Other Shares tendered to pay taxes will be valued
based on the Fair Market Value on the date received by the Company.

12. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the shareholders of the Company to the
extent shareholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of Shares
available for Awards under this Plan, materially expands the classes of persons
eligible for Awards under this Plan, materially extends the term of this Plan,
materially changes the method of determining the Exercise Price of Options,
deletes or limits any provisions of this Plan that prohibit the repricing of
Options or SARs, or decreases any minimum vesting requirements for any Stock
Award (except to the extent any Award affected by any such modification is
counted against the 10% of Shares as to which such requirements do not apply).

13. Assignability. Unless otherwise determined by the Committee and expressly
provided for in an Award Agreement, no Award or any other benefit under this
Plan shall be assignable or otherwise transferable except (1) by will or the
laws of descent and distribution or (2) pursuant to a domestic relations order
issued by a court of competent jurisdiction that is not contrary to the terms
and conditions of this Plan or applicable Award and in a form acceptable to the
Committee. The Committee may prescribe and include in applicable Award
Agreements other restrictions on transfer. Any attempted assignment of an Award
or any other benefit under this Plan in violation of this Paragraph 13 shall be
null and void. Notwithstanding the foregoing, no Award may be transferred for
value or consideration.

 

18



--------------------------------------------------------------------------------

14. Adjustments.

(a) No Limit on Corporate Power. The existence of outstanding Awards shall not
affect in any manner the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the capital stock of the Company or its business or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Shares) or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

(b) Adjustments. If at any time while the Plan is in effect there shall be any
increase or decrease in the number of allotted and issued and outstanding Shares
of the Company effected without receipt of consideration therefor by the
Company, through the declaration of a dividend in Shares or through any
recapitalization, amalgamation, merger, demerger or conversion or otherwise in
which the Company is the surviving corporation, resulting in a split-up,
combination or exchange of Shares of the Company, then and in each such event:

(i) An appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned or awarded under the Plan, to the end that the same
proportion of the Company’s allotted and issued and outstanding Shares shall
continue to be subject to being so optioned and awarded;

(ii) An appropriate adjustment shall be made in the Stock-Based Award
Limitations, to the end that the Stock-Based Award Limitations shall apply to
the same proportion of the Company’s allotted and issued and outstanding Shares;

(iii) Appropriate adjustment shall be made (i) in the number of Shares and the
exercise price per Share thereof then subject to purchase pursuant to each
Option or Stock Appreciation Right previously granted and then outstanding, to
the end that the same proportion of the Company’s allotted and issued and
outstanding Shares in each such instance shall remain subject to purchase at the
same aggregate exercise price; and (ii) in the number of Shares then subject to
each Stock Award previously awarded and then outstanding, to the end that the
same proportion of the Company’s allotted and issued and outstanding Shares in
each such instance shall remain subject to allotment and issuance, transfer or
delivery in settlement of such award;

(iv) In the case of Incentive Options, any such adjustments shall in all
respects satisfy the requirements of Section 424(a) of the Code and the Treasury
regulations and other guidance promulgated thereunder.

(c) Actions not Triggering Adjustments. Except as is otherwise expressly
provided herein, the allotment and issuance by the Company of shares of its
capital securities of any class, or securities convertible into shares of
capital securities of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of or option price of Shares then subject to
outstanding Options or the number of Shares then subject to outstanding awards
of Restricted Stock Units.

 

19



--------------------------------------------------------------------------------

(d) Certain Corporate Transactions. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee may make such adjustments to Awards or other
provisions for the disposition of Awards as it deems equitable, and shall be
authorized, in its discretion, (1) to provide for the substitution of a new
Award or other arrangement (which, if applicable, may be exercisable for such
property or stock as the Committee determines) for an Award or the assumption of
the Award, regardless of whether in a transaction to which Section 424(a) of the
Code applies, (2) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or lapse of restrictions with respect to, the
Award and, if the transaction is a cash merger, provide for the termination of
any portion of the Award that remains unexercised at the time of such
transaction, or (3) to cancel any such Awards and to deliver to the Participants
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or Stock Appreciation Rights shall be the excess of the
Fair Market Value of Shares on such date over the Exercise Price of such Award.

(e) Section 409A. No adjustment or substitution pursuant to this Paragraph 14
shall be made in a manner that results in noncompliance with the requirements of
Section 409A of the Code, to the extent applicable.

15. Restrictions. No Shares or other form of payment shall be allotted and
issued, transferred, or delivered with respect to any Award unless the Company
shall be satisfied based on the advice of its counsel that such allotment and
issuance, transfer, or delivery will be in compliance with applicable federal
and state securities laws. Certificates evidencing Shares delivered under this
Plan (to the extent that such shares are so evidenced) may be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or transaction reporting system
upon which the Shares is then listed or to which it is admitted for quotation
and any applicable federal or state securities law. The Committee may cause a
legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions. The Committee may, in its
discretion, condition the Company’s obligation to allot and issue, transfer or
deliver Shares under the Plan upon its receipt from the person to whom such
Shares are to be allotted and issued, transferred or delivered of an executed
investment letter containing such representations and agreements as the Company
may determine to be necessary or advisable in order to enable the Company to
allot, issue, transfer or deliver such Shares to such person in compliance with
the Securities Act of 1933 and other applicable federal, state or local
securities laws or regulations.

16. Unfunded Plan. This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Shares or
rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Shares or rights thereto,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company, the Board or the Committee be deemed to be a trustee of any cash,

 

20



--------------------------------------------------------------------------------

Shares or rights thereto to be granted under this Plan. Any liability or
obligation of the Company to any Participant with respect to an Award of cash,
Shares or rights thereto under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
None of the Company, the Board or the Committee shall be required to give any
security or bond for the performance of any obligation that may be created by
this Plan. With respect to this Plan and any Awards granted hereunder,
Participants are general and unsecured creditors of the Company and have no
rights or claims except as otherwise provided in this Plan or any applicable
Award Agreement.

17. Section 409A of the Code.

(a) Intention to Comply. Awards made under this Plan are intended to comply with
or be exempt from Section 409A of the Code, and ambiguous provisions hereof, if
any, shall be construed and interpreted in a manner consistent with such intent.
No payment, benefit or consideration shall be substituted for an Award if such
action would result in the imposition of taxes under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A of the Code, that Plan provision or Award shall be reformed, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax, and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.

(b) Unit and Cash Awards. Unless the Committee provides otherwise in an Award
Agreement, each Restricted Stock Unit Award, Performance Unit Award or Cash
Award (or portion thereof if the Award is subject to a vesting schedule) shall
be settled no later than the 15th day of the third month after the end of the
first calendar year in which the Award (or such portion thereof) is no longer
subject to a “substantial risk of forfeiture” within the meaning of Section 409A
of the Code. If the Committee determines that a Restricted Stock Unit Award,
Performance Unit Award or Cash Award is intended to be subject to Section 409A
of the Code, the applicable Award Agreement shall include terms that are
designed to satisfy the requirements of Section 409A of the Code.

(c) Specified Employees. If the Participant is identified by the Company as a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date on which the Participant has a “separation from service” (other than
due to death) within the meaning of Treasury Regulation § 1.409A-1(h), any Award
payable or settled on account of a separation from service that is deferred
compensation subject to Section 409A of the Code shall be paid or settled on the
earliest of (1) as soon as practicable after, but in no event more than ten days
after, the first business day following the expiration of six months from the
Participant’s separation from service, (2) as soon as practicable after the date
of the Participant’s death, or (3) such earlier date as complies with the
requirements of Section 409A of the Code.

18. Awards to Foreign Nationals and Employees Outside the United States. The
Committee may, without amending this Plan, (1) establish special rules
applicable to Awards granted to Participants who are foreign nationals, are
employed or otherwise providing services outside the United States, or both,
including rules that differ from (but do not enlarge on) those set forth in this
Plan, and (2) grant Awards to such Participants in accordance with those rules.

 

21



--------------------------------------------------------------------------------

19. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, shall be undertaken by application of the laws of the State of
Texas, except to the extent Texas law is preempted by Federal law of the United
States, or the laws of England and Wales.

20. Right to Continued Service or Employment. Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment, or other
service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company or its Subsidiaries.

21. Rights of Third Parties. It is not intended that any of the terms of this
Plan should be enforceable by any third party pursuant to the UK Contract
(Rights of Third Parties) Act 1999.

22. Consent to Holding and Processing of Personal Data. By participating in the
Plan, participants give their consent to the holding and processing of data
relating to them (including personal data) in relation to and as a consequence
of the Plan and to the disclosure of data (even outside the European Economic
Area) to their employer, or any Subsidiary, Trustee, to any possible purchaser
of their employer or their employer’s business or of any Subsidiary or the
Company and their respective advisors in relation to the Plan.

23. Term. Unless previously terminated, the Plan shall terminate and no
additional Awards may be granted on the expiration of 10 years after the
August 1, 2014, Effective Date of the Plan. The Plan shall continue in effect
with respect to Awards granted before termination of the Plan and until such
Awards have been settled, terminated or forfeited.

24. Usage. Words used in this Plan in the singular shall include the plural and
in the plural the singular, and the gender of words used shall be construed to
include whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

25. Headings. The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

 

22



--------------------------------------------------------------------------------

ATTACHMENT A

DEFINITION OF

CHANGE IN CONTROL

For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred upon the occurrence of any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding registered Shares of the
Company (the “Outstanding Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this subparagraph (c)(i) the following acquisitions shall
not constitute a Change in Control: (w) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), (x) any acquisition by the Company, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any company controlled by the Company, or (z) any acquisition by any
corporation pursuant to a reorganization, merger, amalgamation or consolidation,
if, following such reorganization, merger, amalgamation or consolidation, the
conditions described in clauses (A), (B) and (C) of subparagraph (iii) of this
definition are satisfied; or

(ii) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute a majority of such
Board; provided, however, that any individual becoming a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the directors of
the Company then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) consummation of a reorganization, merger, amalgamation or consolidation of
the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (A) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the

 

A-1



--------------------------------------------------------------------------------

Company or such company resulting from such reorganization, merger, amalgamation
or consolidation, and any Person beneficially owning, immediately prior to such
reorganization, merger, amalgamation or consolidation, directly or indirectly,
25% or more of the Outstanding Shares or Outstanding Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then outstanding shares of common stock (or equivalent
security) of the company resulting from such reorganization, merger,
amalgamation or consolidation or the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors, and (C) a majority of the members of the board of
directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or

(iv) consummation of a sale or other disposition of all or substantially all the
assets of the Company, with or without approval by the shareholders of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (A) more than 50% of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Shares and Outstanding Voting Securities immediately prior to such
sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Shares and Outstanding Voting Securities, as the case may be, (B) no
Person (excluding the Company, any employee benefit plan (or related trust) of
the Company or such corporation, and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 25% or more of
the Outstanding Shares or Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding shares of common stock (or equivalent security) of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (C) a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Board providing for such sale or other
disposition of assets of the Company; or

(v) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change in Control if (i) the Company becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Outstanding Voting
Securities immediately prior to such transaction(s) in substantially the

 

A-2



--------------------------------------------------------------------------------

same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Shares and Outstanding Voting Securities, as the case may be, or
(B) the shares of Outstanding Voting Securities outstanding immediately prior to
such transaction(s) constitute, or are converted into or exchanged for, a
majority of the outstanding voting securities of such holding company
immediately after giving effect to such transaction(s).

Notwithstanding the foregoing, if an Award is subject to Section 409A of the
Code, the definition of Change in Control shall conform to the requirements of
Section 409A(2)(A)(v) of the Code and the Treasury Regulations promulgated
thereunder to the extent necessary to avoid the imposition of any tax by such
Section 409A of the Code.

 

A-3



--------------------------------------------------------------------------------

ATTACHMENT B

PARAGON OFFSHORE PLC

2014 EMPLOYEE OMNIBUS INCENTIVE PLAN

Schedule relating to grants to employees of non-corporate Subsidiaries

This Schedule sets out the terms and conditions of Awards granted to employees
of entities which are non-corporate Subsidiaries of the Company.

1. Awards may be granted or made in accordance with such provisions as would be
applicable if the provisions of the Plan were here set out in full, subject to
the following condition.

2. The words: “provided that in the case of any entity that would otherwise fall
within sub-paragraphs (1) or (2) of this definition, it shall only be a
“Subsidiary” if it is also a “subsidiary” within the meaning of Section 1159 of
the UK Companies Act 2006” shall be deleted from the definition of “Subsidiary”.

 

B-1